 

Exhibit 10.65

 

MyECheck Services Agreement

 

This Services Agreement (this “Agreement”) dated 1/15 , 2016 is made by and
between MyECheck, Inc., a Wyoming corporation whose address is 2600 East Bidwell
Street, Folsom, Suite 190 CA 95630, (“MyECheck”), Secure Account Service, LLC
and whose address is PO Box 1110, Lake Havasu City, AZ 86405 (“Company”).

 

A.Whereas MyECheck provides Payment Data Processing Services (“Services”);

 

B.Whereas Company is engaged in payment acceptance; and

 

C.The Service Documentation described below contains the terms under which
MyECheck has agreed to provide Services to the Company.

 

NOW THEREFORE, MYECHECK AND COMPANY AGREE AS FOLLOWS:

 

1.Service Documentation. The “Service Documentation” includes;

 

(a)This Agreement and all exhibits, addendums and attachments;

 

(b)User guides which include software and software licenses if applicable, price
schedules, specifications, instructions, and notices;

 

(c)The application form(s) for each Service.

 

The Service Documentation also applies to any Service that is provided by an
affiliate of MyECheck and any Service that is used by an affiliate or a
subsidiary of Company. “MyECheck” includes each such affiliate, and “Company”
includes each such affiliate and subsidiary. All terms defined in this Agreement
shall have the same meaning when used in the Service Documentation. If there is
a conflict among the documents that make up the Service Documentation, the
documents will govern in the order set forth above. Remaining Service Documents
will be delivered, via e-mail, after receipts of this signed agreement.

 

2.          Changes to Services. MyECheck may change (or add to) the terms and
fees in the Service Documentation at any time upon 30 days prior written
notification. If Company discontinues using the affected Service before the
change becomes effective, it will not be bound by the change. If Company
continues to use a Service after the change becomes effective, it will be bound
by the change.

 

3.          Term and Termination. Unless terminated sooner in accordance with
the Service Documentation, this Agreement and all Services will continue in
effect until terminated by either party upon 30 days prior written notice to the
other party (unless a Service is terminated sooner in accordance with the
Service Documentation). MyECheck may terminate any Service following notice to
Company of a breach of any provision of the Service Documentation. MyECheck may
also terminate any Service without notice to Company if Company is subject to a
petition under applicable state or federal bankruptcy law, becomes insolvent or
is otherwise unable to make its debts when due, or if MyECheck otherwise
determines, in its sole discretion, that a material adverse change has occurred
in Company’s ability to perform its obligations under the Service Documentation.
The termination of a Service will not affect Companys or MyECheck’s rights with
respect to transactions which occurred before termination. MyECheck shall not be
liable to Company for any losses or damages Company may incur as a result of any
termination of any Service.

 

 

 

 

4.          Service Fees. Company shall pay MyECheck the fees described in
Exhibit A of this document. You hereby authorize MyECheck to create remotely
created checks drawn from Company’s checking account(s), and use the checks to
collect all fees and charges, or it may send an invoice to Company for such
amounts, which Company shall promptly pay. MyECheck may assess finance charges
at a rate of 1.5% per month (18% per annum) or the highest rate permitted by
law, whichever is less, on any invoiced fees that are not paid within thirty
(30) days of the due date and shall apply payments and other reductions of
amounts owed first to unpaid interest and then to other fees and charges.

 

5.          Confidential Information. Unless otherwise provided in the Service
Documentation, all user guides and other written materials, source code, object
code, trademarks and other intellectual property included in the Service
Documentation provided pursuant to this Agreement constitute MyECheck’s or its
vendors’ confidential information (“Confidential Information”). MyECheck or its
vendors, as applicable, will remain the sole owner of all such Confidential
Information, and Company will not acquire any interest in or rights to it as a
result of Company’s use of any Service except as set forth in the Service
Documentation. Company will maintain the confidentiality of the Confidential
Information and will not use for any purpose (other than as specifically
contemplated by this Agreement) or disclose (or permit its employees or agents
to disclose), copy, transfer, sublicense or otherwise make any of it available
to any person or entity, other than its employees who have a need to use the
Confidential Information in connection with the applicable Service. Company
shall notify MyECheck immediately if it knows or suspects that there has been
any unauthorized disclosure, possession, use or knowledge (each, an
“Unauthorized Use”) of any Confidential Information, and if it is responsible
for the Unauthorized Use, it will, at its expense, promptly take all actions,
including without limitation initiating court proceedings to recover possession
or prevent further Unauthorized Use of the Confidential Information and obtain
redress for any injury caused to MyECheck as a result of such Unauthorized Use.
In addition, except as permitted by applicable law, Company may not decompile,
reverse engineer, disassemble, modify, or create derivative works of any
software provided pursuant to this Agreement.

 

6.          Third Party Networks; Use of Required Software. If MyECheck
determines that any funds transfer or communications network, Internet service
provider, or other system(s) it has selected to provide a Service is
unavailable, inaccessible or otherwise unsuitable for use by MyECheck or
Company, MyECheck may, upon notice to Company, suspend or discontinue the
affected Service. Company shall use and maintain in good working order (and at
its own expense) software, hardware and other equipment necessary for Company to
use the Service(s) in accordance with the Service Documentation.

 

 2 

 

 

7.          NO REPRESENTATIONS OR WARRANTIES OF MYECHECK OR SOFTWARE VENDOR.
NEITHER MYECHECK NOR ANY SOFTWARE VENDOR MAKES ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE SERVICES OR ANY SOFTWARE USED
IN CONNECTION WITH THE SERVICES INCLUDING WITHOUT LIMITATION ANY WARRANTY AS TO
THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OTHER THAN THOSE
EXPRESSLY SET FORTH IN THE SERVICE DOCUMENTATION.

 

8.          Liability and Indemnification.

 

(a)          MyECheck is under no obligation to honor, in whole or in part, any
entry, file, batch release, payment order, transaction or instruction (each, an
“Order”), which (i) exceeds Company’s available funds on deposit in an account
with MyECheck related to the Order, unless otherwise provided in the Service
Documentation; (ii) is not in accordance with the Service Documentation or
MyECheck’s applicable policies, procedures or practices as MyECheck may from
time to time establish and make available to Company; (iii) MyECheck has reason
to believe may not have been duly authorized, should not be honored for its or
Company’s protection, or involves funds subject to a hold, dispute, restriction
or legal process that prevents their withdrawal; or (iv) could result, in
MyECheck’s sole discretion, in a violation of any law, rule or regulation of any
federal or state regulatory authority, including without limitation any Federal
Reserve risk control program or guidelines such as the limitations on MyECheck’s
intra-day net funds position.

 

(b)          Company shall promptly furnish written proof of loss to MyECheck
and notify MyECheck if it becomes aware of any third party claim related to a
Service. Company shall cooperate fully (and at its own expense) with MyECheck in
recovering a loss. If Company is reimbursed by or on behalf of MyECheck,
MyECheck or its designee will be subrogated to all rights of Company.

 

(c)          Any claim, action or proceeding against MyECheck for losses or
damages arising from a Service, including MyECheck’s honoring or dishonoring a
check covered by a Service, must be brought within one year from the date of the
act or omission or in the case of a check from the date the check was first paid
or returned by MyECheck.

 

(d)          MyECheck will have no liability for failure to perform or delay in
performing a Service if the failure or delay is due to circumstances beyond
MyECheck’s reasonable control.

 

(e)          Except in the case of MyECheck’s gross negligence or intentional
misconduct, Company shall indemnify and hold MyECheck, its directors, officers,
employees and agents harmless from all losses or damages that arise out of (i)
the performance of a Service in accordance with the Service Documentation,
including without limitation any warranty MyECheck is required to make to a
third party in connection with a Service; (ii) an act or omission of any agent,
courier or authorized representative of Company; or (iii) if the Service
includes a license or sublicense of any software to Company, the use or
distribution of the software by Company or any person gaining access to the
software through Company that is inconsistent with the license or sublicense.

 

 3 

 

 

(f)          MYECHECK WILL ONLY BE LIABLE TO COMPANY FOR ITS DIRECT MONETARY
LOSSES OR DAMAGES DUE TO MYECHECK’S GROSS NEGLIGENCE OR MATERIAL BREACH OF THIS
AGREEMENT. MYECHECK’S LIABILITY TO COMPANY WILL BE LIMITED TO AN AMOUNT NOT TO
EXCEED THE AMOUNT OF THE FEES ACTUALLY PAID BY COMPANY TO MYECHECK DURING THE
CALENDAR MONTH IMMEDIATELY PRECEDING THE CALENDAR MONTH IN WHICH SUCH LOSS OR
DAMAGES WERE INCURRED (OR, IF NO MYECHECK FEES WERE PAID IN SUCH MONTH, MYECHECK
FEES PAID IN THE MONTH IN WHICH THE LOSSES OR DAMAGES WERE INCURRED). IN NO
EVENT WILL EITHER PARTY TO THIS AGREEMENT BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL (INCLUDING WITHOUT LIMITATION COURT COSTS AND
ATTORNEYS’ FEES), INDIRECT, OR PUNITIVE LOSSES OR DAMAGES, WHETHER ANY CLAIM IS
BASED ON CONTRACT OR TORT, OR WHETHER THE LIKELIHOOD OF SUCH LOSSES OR DAMAGES
WAS KNOWN TO THE OTHER PARTY AND REGARDLESS OF THE FORM OF THE CLAIM OR ACTION.

 

9.          General.

 

(a)          The Service Documentation will be governed by the laws of the state
of California, without regard to conflicts of laws principles. In the event any
legal action becomes necessary to enforce or interpret the terms of this
Agreement, the parties agree that such action will be brought in the U.S.
District Court of the Northern District of California, Sacramento County, and
that the parties hereby submit to the jurisdiction and venue of said court.

 

(b)          Any portion of the Service Documentation which is inconsistent with
applicable laws, regulations or rules will be deemed modified and applied in a
manner consistent therewith, and MyECheck will incur no liability to Company as
a result of the inconsistency or modification and application. If any portion of
the Service Documentation is deemed unenforceable or invalid, it will not
otherwise affect the enforceability or validity of the Service Documentation.

 

(c)          The Service Documentation is the entire agreement between MyECheck
and Company and supersedes all prior representations, conditions, warranties,
understandings, proposals or agreements regarding a Service. No course of
dealing or waiver of any right on one occasion will constitute a modification of
the Service Documentation or be a waiver of that right on a subsequent occasion.

 

(d)          Company agrees to provide MyECheck promptly upon MyECheck’s request
any existing financial statements or other information pertaining to Company’s
financial condition or any previously unprepared financial statements which
MyECheck may require Company to prepare and/or to be audited or reviewed by
independent certified public accountants acceptable to MyECheck.

 

(e)          Company expressly warrants that a Service will not be used in a
manner which violates any federal or state law including without limitation any
sanction or control administered by the Office of Foreign Assets Control or
Bureau of Export Administration.

 

(f)          Sections 4, 5, 6, 8, 9 and 10 of this Agreement will survive
termination of this Agreement.

 

 4 

 

 

(g)          Either party may provide notice to the other party by mail,
personal delivery, or electronic transmission. MyECheck shall use the most
recent address for Company in MyECheck’s records, and any notice from MyECheck
will be effective when sent. Company shall use the address where Company’s
relationship manager is located and address any notice to the attention of such
manager. Any notice from Company will be effective when actually received by
MyECheck. MyECheck will be entitled to rely on any notice from Company that it
believes in good faith was authorized by an authorized representative of Company
and, except as expressly stated in the Service Documentation, shall have no
obligation to verify the signature (including an electronic signature). Each
party will have a reasonable time after receipt of any notice to act on it.

 

(h)          All uses of the Services through Company’s ID codes, passwords,
token cards, PINs, or passcodes (each, a “Code”) will be deemed to be authorized
by and binding on Company. Company’s failure to protect Codes may allow an
unauthorized party to (i) use the Services, (ii) access Company’s electronic
communications and financial data, and/or (iii) send or receive information and
communications to MyECheck. Unencrypted electronic transmissions are not secure.
Company assumes the entire risk for unauthorized use of Codes and any
unencrypted electronic transmissions.

 

(i)          Company may not assign or transfer its rights or obligations with
respect to the Service Documentation without MyECheck’s prior written consent.
MyECheck may assign its rights and obligations with respect to the Service
Documentation to any successor by merger, consolidation or corporate
reorganization.

 

(j)          Unless otherwise provided in the Service Documentation, the term
“Business Day” means that part of a business day occurring prior to the cutoff
time determined in accordance with MyECheck’s applicable funds availability
policy.

 

(k)          The parties do not intend that any agency or partnership
relationship be created between them by this Agreement.

 

(l)          Company authorizes MyECheck to issue a press release, which may
contain Company’s stock ticker symbol; that describes the nature of the
relationship between MyECheck and Company.

 

(m)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(n)           "Client will not be charged for any test payments sent to our test
server. Please note that any payments sent to our production server will be
charged per transaction in real-time."

 

 5 

 

 

(o)          IN WITNESS WHEREOF, the parties have entered into this Agreement as
of the date first set forth above.

 

Agreed:   Accepted:   Company   MyECheck   SECURE ACCOUNT SERVICE              
  Signature: /s/ Kim Stratford   Signature: /s/ Ed Starrs           Name: Kim
Stratford   Ed Starrs             Company: Secure Account Service   MyECheck    
        Title: President/CEO   President/CEO             Effective Date:
1-15-2016     Effective Date: 1-15-2016  

 

 6 

 

 

Exhibit A – Fees

 

MyECheck Electronic Check Service

 

Transactions per Month   Fee  Echeck:   0 – 50,000  $0.30 per transaction 
Returns:  0 – 1,000  $0.75 per transaction 

 

Optional Services

 

Account Verification Service

Determines whether an account is open, valid and in a positive status. Looks for
stop payments, overdrafts and balance when available. MyECheck returns an Accept
or Decline code based on Merchant configured settings in the Merchant portal.

 

Service Description  Fee per Transaction Account Verification Service  N/A

 

Identity Verification Service (Includes Account Verification Service)

Verifies that the person conducting the transaction is who they claim to be.
MyECheck returns an Accept or Decline code based on Merchant configured settings
in the Merchant portal.

 

Service Description  Fee per Transaction Identity Verification Service  N/A

 

Account Ownership Verification Service (Includes Account Verification Service +
Identity Verification Service)

Provides key bank account owner and status information used to authenticate if
the customer is an authorized signer on the bank account. MyECheck returns an
Accept and Decline code based on Merchant configured settings in the Merchant
portal.

 

Service Description  Fee per Transaction Account Authorization Service  N/A

 

Payment Guarantee Service

Provides key bank account owner and status information used to authenticate if
the customer is an authorized signer on the bank account. MyECheck returns an
Accept or Decline code based on Merchant configured settings in the Merchant
portal.

 

Service Description  Fee per Transaction Payment Guarantee Service  Quote Only

 

 7 

 

